                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                           CIVIL ACTION NO. 5:19-CV-00005-D

PROGRESS SOLAR SOLUTIONS, LLC                      )
and DANIELL. ROBERTSON,                            )
                                                   )
                       Plaintiffs,                 )
                                                   )
                                                              ORDER GRANTING MOTION TO
       v.                                          )           DISPENSE WITH MEDIATION
                                                   )
MICHAEL D. LONG; SOLAR MOD                         )
SYSTEMS, INC.; and MIKEL BILLS,                    )
                                                   )
                       Defendants.                 )


       This matter is before the Court on Plaintiffs' Motion to Dispense with Mediation (the

"Motion") to which relief Defendant Bills has consented while Defendant Long has not opposed

the Motion. For good cause shown, the Motion is GRANTED. IT IS THEREFORE ORDERED

that the requirement for the Parties to mediate this case pursuant to the Court's prior order and the

Court's Local Civil Rules is dispensed with and no mediation need be held in this action.

       SO ORDERED, this k            day _of____,:f..........._u...i..:[j-------'' 2020.




                                                                      Jamd C. Dever III
                                                                      United States District Judge




            Case 5:19-cv-00005-D Document 48 Filed 07/02/20 Page 1 of 1
